Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 150







Jason Wayne Oien, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180078







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Thomas R. Olson, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant; submitted on brief.



Nicholas S. Samuelson (argued), under the Rule on Limited Practice of Law by Law Students and Tristan J. Van de Streek (appeared), Assistant State’s Attorney, Fargo, ND, for respondent and appellee.

Oien v. State

No. 20180078



Per Curiam.

[¶1]	Jason Oien appeals from a district court judgment denying his application for post-conviction relief.  Oien pled guilty to manslaughter and two counts of criminal conspiracy and was sentenced.  He subsequently applied for post-conviction relief.  The district court held an evidentiary hearing and denied his request for relief.  On appeal, Oien argues the district court erred in denying his post-conviction relief application because his trial counsel was ineffective and “convinced him into agreeing to an Alford Hearing and not going to trial.”  We conclude the district court’s finding that Oien’s counsel’s representation did not fall below an objective standard of reasonableness is not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
Booth v. State
, 2017 ND 97, ¶ 8, 893 N.W.2d 186 (citation omitted) (“Courts need not address both prongs of the 
Strickland
 test, and if a court can resolve the case by addressing only one prong it is encouraged to do so.”).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte